Citation Nr: 0313798	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO. 00-11 867 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected chronic fatigue syndrome.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from April 1985 to May 
1991.

This appeal arose from a September 1997 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
chronic fatigue syndrome and which assigned this disability a 
10 percent disability evaluation effective March 16, 1996.  
In March 1999, the RO issued a decision which increased the 
disability evaluation to 40 percent, effective March 26, 
1996; this decision also denied entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  In April 2001, the Board 
of Veterans' Appeals (Board) remanded this case to the RO for 
additional development.  Following this development, the RO 
sent the veteran a supplemental statement of the case (SSOC) 
which informed him of the continued denial of his claims.


FINDINGS OF FACT

1.  The veteran's chronic fatigue syndrome is manifested by 
no low-grade fever; no nonexudative pharyngitis; no palpable 
or tender axillary nodes; low energy; routine activities 
limited to 50 to 75 percent of pre-illness levels for 6 
months of the previous year; no preclusion of self-care.

2.  The veteran's service-connected chronic fatigue syndrome 
does not prevent him from securing and following some type of 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for chronic fatigue syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R § 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 6354 (2002).

2.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he is more disabled by his 
chronic fatigue syndrome than the current disability 
evaluation would suggest.  He has stated he is tired all the 
time and has to nap constantly.  In fact, he reported that he 
sleeps 14 out of every 24 hours.  He has also noted that he 
suffers from muscle weakness.  Therefore, he believes that an 
increased evaluation is justified.  He has also argued that 
he is unemployable due to this condition.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Increased evaluation

The pertinent evidence of record included a VA examination of 
the veteran conducted in April 1996.  He claimed to suffer 
from chronic fatigue.  He stated that he felt fatigue after 
the work-day, even with 8 hours of sleep.  The diagnosis was 
history of fatigue.

VA afforded the veteran another VA examination in November 
1998.  He felt that he had been generally weak ever since his 
discharge.  The examination noted that the onset of his 
symptoms had been gradual.  There was no low-grade fever, no 
nonexudative pharyngitis and no palpable or tender cervical 
or axillary nodes.  The examiner noted that it could not be 
determined if he had fatigue lasting 24 hours after exercise, 
since he stated that he had not exercised in years (other 
than an occasional walk in the woods).  He had no headaches 
that were out of the ordinary.  He tended to get upset easily 
and was depressed.  The diagnosis was chronic fatigue 
syndrome of unknown etiology.

The veteran's wife submitted a statement in January 2000, in 
which she stated that without his medications he could not 
open his medication bottles, feed himself or sometimes even 
walk.  She stated that he would get home from work and would 
go to bed.  If he misses even one dose, he cannot get up in 
the morning.

VA re-examined the veteran in August 2001.  He stated that 
after he returns from work, he would nap, eat dinner, take 
another nap and then retire for the evening.  He indicated 
that he would sleep 14 out of 24 hours per day.  He described 
having an excessive lack of energy and diffuse weakness.  He 
said that he could only comfortably lift 5 pounds, although 
he could lift 20 pounds with effort.  He also noted that he 
would drop things easily and had transient night sweats, but 
no fever or chills.  Due to his lack of energy, he was unable 
to participate in sports activities.  There was no evidence 
of any inflammatory swelling of the joints and no muscle 
atrophy.  The diagnosis was chronic fatigue syndrome.  The 
examiner noted that his condition was productive of 
debilitating fatigue which waxes and wanes and restricts his 
routine daily activities 50 to 75 percent of his pre-illness 
level for 6 months of the year.  His symptoms were not found 
to preclude self-care.

Individual unemployability

The pertinent evidence includes the report of a November 1998 
VA examination, which noted that the veteran worked as a 
truck driver.  He stated that he was now unable to do his own 
maintenance.  He stated that he was no longer able to do 
manual labor secondary to rheumatoid arthritis and tiredness.  
He indicated that he loses 3 to 4 days per month due to his 
symptoms.  He has to work for others as opposed to be being 
able to have his own business.  

The veteran was re-examined by VA in August 2001.  He stated 
that he drove a truck and that his employer had limited him 
to short-hauls and only 8 hours per day.  He stated that he 
only works 6 months out of the year, noting that his symptoms 
are worse in the winter, thus rendering him unable to work at 
that time.  The examiner opined that the veteran was 
employable but had limitations.  

VA treatment notes from 2001 and 2002 noted that he was still 
working as a truck driver.  A note from March 8, 2001 
indicated that he had last worked in November to December 
2000, after which he was laid off due to the seasonal nature 
of his work.  A March 16, 2001 noted indicated that he was 
looking for a good job, such as computer programming.  A 
January 31, 2002 note stated that his rheumatoid arthritis 
was doing well and that he had been gotten off his Prednisone 
prior to his winter "lay-off."


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Increased evaluation

According to 38 C.F.R. Part 4, DC 6354 (2002), a 40 percent 
evaluation is warranted for chronic fatigue syndrome whose 
symptoms (such as debilitating fatigue, cognitive 
impairments, or a combination of other signs or symptoms) are 
nearly constant and which restrict routine daily activities 
to 50 to 75 percent of the pre-illness level, or; which wax 
and wane, resulting in periods of incapacitation of at least 
four but less than six weeks total duration per year.  A 60 
percent evaluation requires nearly constant symptoms and 
restriction of routine daily activities to less than 50 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  A 100 percent evaluation requires 
symptoms which are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.



Individual unemployability

According to 38 C.F.R. § 3.340(a) (2002), a total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  However, if the total disability rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provided an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341(a) (2002).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2002).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2002).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 and 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing this case, 
it is found that these duties have been met in this case.

Initially, this case was remanded by the Board in April 2001, 
in part, so that the veteran could be informed of the 
notification and assistance provisions of the VCAA.  This 
letter was sent to the veteran in April 2001 and it explained 
what evidence was already of record.  It was also informed 
him of what evidence and information VA would be obtaining 
and what evidence and information he needed to provide in 
order to support his claim.  He was also sent a SSOC in March 
2003; this contained the post-VCAA regulations.

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has also provided the veteran with an 
examination and notified him of what evidence and information 
was being obtained by VA and what information and evidence he 
needed to provide in support of his claim.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

Increased evaluation

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected 
chronic fatigue syndrome is not warranted.  As noted above, a 
60 percent evaluation would require nearly constant symptoms, 
which restrict routine daily activities to less than 50 
percent of the pre-illness level or which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration.  This level of symptomatology has not been 
demonstrated in this case.  The VA examiner opined in August 
2001 that the veteran's condition was productive of 
debilitating fatigue that waxes and wanes, and that 
restricted his routine daily activities to 50 to 75 percent 
of his pre-illness level for 6 months of the year.  This 
description of the illness more nearly approximates the 
criteria for a 40 percent disability evaluation.  There is no 
evidence that he suffers from incapacitation of at least 6 
weeks in duration over the course of a year.  While the 
veteran's wife has indicated that, without his medication, he 
could not feed himself or even walk, this is not supported by 
the clinical evidence nor by the recent VA examinations.  
Specifically, the examiner in August 2001 had stated that the 
veteran's symptoms did not preclude self-care.  Therefore, it 
is found that the present disability evaluation adequately 
compensates the veteran for his current degree of disability.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected chronic fatigue 
syndrome.

Individual unemployability

After a careful review of the evidence of record, it is found 
that the veteran has not established entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability.  The veteran is service-
connected for chronic fatigue syndrome, which is rated as 40 
percent disabling.  Clearly, he does not meet the schedular 
criteria set forth in 38 C.F.R. § 4.16(a) (2002) (if there is 
only one service-connected disability, that disability must 
be rated at 60 percent or more).  If the schedule has 
provided for less than a 100 percent evaluation, as in this 
case, a veteran may still be considered to be totally 
disabled if the evidence shows that there is an impairment of 
mind or body sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
See 38 C.F.R. § 3.314(a) (2002)  Such impairment has not been 
shown in the veteran's case.  The evidence indicates that he 
is employed as a truck driver, 8 hours a day, on a seasonal 
basis (the evidence indicates that he is laid off during the 
winter months).  In a March 16, 2001 treatment note, the 
veteran had indicated that he was looking for better 
employment and was considering computer programming.  In 
addition, the record (including the March 16, 2001 note) 
suggested that he has physical limitations related to 
rheumatoid arthritis, which is not a service-connected 
disorder; therefore, any limitations caused by this disorder 
cannot be considered in deciding this claim.  Finally, the VA 
examiner opined in August 2001 that, while the veteran may 
have employment limitations, he is not unemployable.  

Therefore, since it has not been demonstrated that the 
veteran is unable to secure and follow a substantially 
gainful occupation due to a service-connected disability 
which does not meet the percentage standards set forth at 
38 C.F.R. § 4.16(a) (2002), there is no basis to forward this 
case to the Director, Compensation and Pension Service, for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(2002).

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disability.




ORDER

An evaluation in excess of 40 percent for the service-
connected chronic fatigue syndrome is denied.

A total disability evaluation due to individual 
unemployability based on service-connected disabilities is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

